Title: Pennsylvania Assembly: Address to William Denny, 23 August 1756
From: Pennsylvania Assembly
To: Denny, William


The Assembly minutes, August 19, record: “The House being informed, that the Gentleman who is appointed to succeed our present Governor, is now on the Road hither from New-York, and will be in Town some Time To-morrow, Adjourned to Five a Clock To-morrow Afternoon.” In the rush to honor Denny and perhaps to be the first to reach his ear, Richard Peters went to New York on August 16, Israel Pemberton and other Quakers met him in Princeton on the 19th, more citizens greeted him in Trenton, and Morris and others escorted him from Bristol on the 20th. Jacob Duché’s Philadelphia County Regiment mustered at the county line, the independent association company greeted him at Frankford, and Franklin’s City Regiment was “Drawn up in Second Street, near the Church.” A celebration followed which brought “Joy [to] the Countenances of People of all Denominations.” Festivities continued with a “genteel” entertainment given by the City Corporation and the next day “a handsome Dinner was provided by the Assembly at the State-House.” Before adjourning for its dinner, the Assembly appointed BF and others to draft an address of welcome, approved on the 23rd, to which Denny responded promptly thanking the Assembly for its “very affectionate Address,” and expressing his desire to promote the security and happiness of the people.
 

  [August 23, 1756]

To the Honourable William Denny, Esq; Lieutenant-Governor of the Province of Pennsylvania, and of the Counties of New-Castle, Kent, and Sussex, on Delaware,
  The Address of the Representatives of the Freemen of the said Province of Pennsylvania, in General Assembly met.
  May it please the Governor,
We are sincerely thankful to Almighty God, that he has been pleased to protect the Governor thro’ the Dangers of the Sea, and bring him in Safety to his Government. We heartily congratulate  him on his Accession; and hope, from the excellent Character we have received of him, his Administration will be as happy for the Province, as we shall endeavour to make it easy and comfortable to himself.
